Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner-initiated Telephonic Interviews Summary
Discussed amendments filed on 4/6/2022 during a telephonic interview with Applicant's representative Valerie Neymeyer-Tynkov on 06/08/2022. Examiner later contacted Applicant’s representative Valerie Neymeyer-Tynkov on 6/10/2022 with proposed amendments to the claims specifically incorporating the limitations of claims 7 and 8 in claim 1 and amendments to claim 5, 25 and 26 and cancelling dependent claims including withdrawn claims 6-20, 22-24 and 27 (Also, see below for details).
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Valerie Neymeyer-Tynkov on 06/10/2022 and 06/13/2022.

Amendments to the Claims:
The application has been amended as follows: 

In claim 1, line 2, after theacrine insert –, caffeine, --, and line 3, after adminstration, insert –; wherein the theacrine is present in the dietary supplement in an amount that modulates activity of the caffeine, wherein said amount of theacrine is from about 5 mg to about 850 mg--.

In claim 5, lines 3-4, delete “, and wherein said theacrine is present in the supplement in an amount of about 5 mg to about 850 mg”.

In claim 25, line 2, delete “,  softgel, or shot format”.

In claim 26, line 1, replace "8" with --1--.

Cancel claims 6-20, 22-24 and 27.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KADE ARIANI/Primary Examiner, Art Unit 1651